                 IN THE UNITED STATES DISTRICT COURT
                 FOR THE MIDDLE DISTRICT OF ALABAMA
                           EASTERN DIVISION

BERNARD PIERSON,                           )
# 186623,                                  )
                                           )
             Plaintiff,                    )
                                           )
      v.                                   )      CASE NO. 3:18-CV-501-WKW
                                           )               [WO]
SHERIFF JAY JONES,                         )
CAPTAIN WELCH, and                         )
LIEUTENANT JONES,                          )
                                           )
             Defendants.                   )

                                       ORDER

      On October 10, 2018, the Magistrate Judge filed a Recommendation to which

no timely objections have been filed. (Doc. # 18.) Upon an independent review of

the record and upon consideration of the Recommendation, it is ORDERED that the

Recommendation is ADOPTED, and:

      1. Defendants’ motion to dismiss (Doc. # 15) is GRANTED to the extent

Defendants seek dismissal based on Plaintiff’s failure to properly exhaust an

administrative remedy available to him during his confinement at the Lee County

Detention Center prior to initiating this cause of action.

      2. This action is DISMISSED with prejudice in accordance with the

provisions of 42 U.S.C. § 1997e(a) for Plaintiff’s failure to properly exhaust an
administrative remedy previously available to him at the Lee County Detention

Center.

      3. Each party is responsible for his own costs.

      Final judgment will be entered separately.

      DONE this 10th day of December, 2018.

                                          /s/ W. Keith Watkins
                                 CHIEF UNITED STATES DISTRICT JUDGE
